Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2nd, 2021 has been entered.
Status of Claims
2.	Claims 1-4, 6-8 and 10 are currently under examination wherein all the claims have been amended in applicant’s amendment filed on May 10, 2021. Claims 5, 9 and 11 have been cancelled by the applicant in the same amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki (US Pub. 2012/0048426 A1).

	With respect to claim 6, Ishizaki (‘426 A1) discloses that the fatty acid may comprise a saturated fatty acid (paragraphs [0061] and [0088]), at least suggesting the feature as claimed because the claimed ratio of 20% or less includes 0% (i.e. an unsaturated fatty acid is not required to be included).
	With respect to claim 10, Ishizaki (‘426 A1) does not specify the combination mass content range in the mixture. However, it is well known in the art that a flux 
Response to Arguments
4.	The applicant’s arguments filed on May 10, 2021 have been fully considered but they are not persuasive.
First, the applicant argues that Ishizaki (‘426 A1) does not disclose the flux as claimed. In response, see the new ground of rejection of the claimed flux above.
Second, the applicant argues that Ishizaki (‘426 A1) does not disclose the flux as claimed. In response, see the new ground of rejection of the claimed feature above.
Third, the applicant argues that the rejection uses hindsight and speculation. In response, the examiner notes that Ishizaki (‘426 A1) discloses all the instantly claimed features. The grounds of rejections as discussed above relied only on the knowledge disclosed in Ishizaki (‘426 A1), which was within the level of one of ordinary skill in the art at the time the invention was made and did not include knowledge gleaned only from applicant's disclosure. Therefore, the rejections are proper and maintained.
Fourth, the applicant argues that the instant invention produces unexpected results. In response, see examiner’s responses to applicant’s arguments above. The examiner notes that applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and 
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/2/2021